Title: From James Madison to George William Murray, 23 November 1805 (Abstract)
From: Madison, James
To: Murray, George William


          § To George William Murray. 23 November 1805, Department of State. “I have red. your letter of the 19th. inst. Should the delay you have experienced in the transmission of the papers, necessary to prosecute the appeal, from the Court of Vice-Admiralty at Antigua be further continued, it is probable that some judicial measure may be taken to question the pace of those, by whose inattention you are suffering. Mr. Rose was appointed Agent at that Island in April last, but as he is now in Ms. his instruction to execute the business cannot be expected till his return.”
        